DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 02/17/2021. Please note Claims 20, 21 and 26 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 21 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites “a rotational support structure”, “the rotational support structure” and “the rotational support”. It’s not clear whether they are referring to a same structure. Applicant is suggested to use consistent terminology when referring to the same concept. Furthermore, Claim 20 recites “said captured imagery”, which lacks 
Claims 21 and 26 are dependent from claim 20, and are therefore rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 20150287242 A1), in view of Eakins (US 9696130 B1, cited on IDS 11/22/2019).
Regarding Claim 20, KIM discloses a system for capturing, or enabling capture of three-dimensional imagery of clothing modeled on a body form, said system comprising: 
a mannequin having exterior surfaces ([0045] “a mannequin 102”); and 
a rotational support structure by which said mannequin is rotatably supported or supportable to enable driven rotation of said mannequin about an upright axis by the rotational support structure to enable image capture of one or more garments adorned on said mannequin from multiple sides thereof ([0047] “The mannequin 102 wearing the clothing 103 may be disposed on a turntable 104. The turntable 104 is rotatable and may be rotated at a preset rotation angle.”); and 
an image capture guidance assembly comprising: a holder that holds, or is adapted to hold, digital imaging equipment thereon in an orientation facing toward the upright axis of the rotational support to capture imagery of the mannequin when rotatably supported by the rotational support ([0048] “A depth sensor 105 and a camera 106 may capture the clothing 103 put on the mannequin 102 positioned on the turntable 104 rotating at the rotation angle. Here, the turntable 104, the depth sensor 105 and the camera 106 may receive a signal through the 3D clothing model reconstructing apparatus 101 or a separate driving device. The turntable 104 may rotate at a preset rotation angle corresponding to the received signal, and the depth sensor 105 and the camera 106 may capture the clothing 103 put on the mannequin 102 corresponding to the received signal. Here, relative positions of the turntable 104, the depth sensor 105 and the camera 106 may be identified by a camera calibration method.”); and
image processing equipment that is configured to receive said captured imagery from the digital imaging equipment ([0050] “The 3D clothing model reconstructing apparatus 101 may capture image information on the clothing 103 put on the mannequin 102 through the depth sensor 105 and the camera 106. Here, the 3D clothing model reconstructing apparatus 101 may capture the image information on the clothing 103 put on the mannequin 102 corresponding to the rotation angle of the turntable 104, thereby capturing the image information on the clothing 103 at each rotation angle.”), and that comprises non-transient computer readable memory in which there is stored executable software ([0122] “The foregoing methods according to the exemplary embodiments of the present invention may be recorded in non- that, when executed, is operable to perform chroma key compositing techniques on said captured imagery to generate composite imagery in which one or more visibly exposed areas of the exterior surfaces of the mannequin, left uncovered by said one or more garments in said captured imagery, are omitted in said composite imagery ([0093] “For example, the 3D clothing model reconstructing apparatus employ a method of producing the mannequin in specific color and removing the mannequin of the specific color when generating the clothing model. This method is referred to as chroma keying that is used in special effect cinematography for movies and dramas. When chroma keying is employed, mannequins manufactured in various colors depending on clothing colors are needed.”).
KIM discloses the mannequin having exterior surfaces that are in a specific color (see [0093]), but does not expressly disclose the mannequin having exterior surfaces that are green or blue in color.
However, in the same field of endeavor, Eakins suggests a mannequin having exterior surfaces that are green or blue in color (Col 9 Line 19, “For example, a mechanism-removal algorithm may detect a specific color (such as chroma key green or other color) and remove all aspects of the photograph that match that color, replacing them with color from surrounding or background areas of the photograph.”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have modified the system of KIM with the feature of producing 
Regarding Claim 26, KIM-Eakins discloses the system of claim 20 wherein the rotational support structure and the image capture assembly are interconnected both mechanically and electrically, in a manner sharing a common power source between electrical components of the rotational support structure and the image capture assembly (KIM, [0048] “Here, the turntable 104, the depth sensor 105 and the camera 106 may receive a signal through the 3D clothing model reconstructing apparatus 101 or a separate driving device. The turntable 104 may rotate at a preset rotation angle corresponding to the received signal, and the depth sensor 105 and the camera 106 may capture the clothing 103 put on the mannequin 102 corresponding to the received signal.” Eakins, Col 10 Line 20, “FIG. 5 illustrates an example computing system suitable to implement a garment documentation system 100. An automated photography engine 502 is configured to perform an automated photography procedure, such as is described elsewhere within this Detailed Description. The automated photography engine 502 may cause a mannequin adjustment controller 504 to adjust a size of a robotic mannequin, such as the mannequin 102, in one or more attributes or dimensions, in order to assume a particular size combination. The automated photography engine 502 also controls operation of one or more image capture devices, such as the image capture device 110 and one or more lamps, such as the lamp 112, to capture one or more images of the robotic mannequin, such as images of the robotic mannequin with a garment placed thereon.”).

21 is rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 20150287242 A1), in view of Eakins (US 9696130 B1, cited on IDS 11/22/2019), further in view of Dbjay (US 6834960 B2, cited on IDS 11/22/2019).
Regarding Claim 21, KIM-Eakins discloses the system of claim 20. In the same field of endeavor, Dbjay teaches wherein said holder is carried on a structure of segmented shape having a concave side that faces toward the upright axis (Col 11 Line 50, “FIG. 16 shows in cross-section the juncture system of the sections 71 comprising the arm 2. The junction is made with the help of a male sleeve 69 matching the curvature of the arm and inserted in tubular segments which comprise the arm. The assembly is held by locking knobs 70.”) and has an upwardly facing lower segment situated at an elevation below a midsection of the mannequin, a downwardly facing upper segment situated at an elevation above said midsection of the mannequin, and a central region that joins said upper and lower segments together at a generally equal elevation to said midsection of the mannequin in a position facing generally horizontally theretoward (see Fig. 37 and Col 1 Line 52, “This support for the apparatus for taking views permits placing the view-taking apparatus in several positions along a regular curve about the arc of a circle (or an elliptical arc) and the objective of the apparatus is oriented, no matter what its position along the curve, toward a focal point located on the axis of rotation of the photographed object.”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to have modified the system of KIM-Eakins with the feature of carrying the holder on a structure of segmented shape having a concave side that faces 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207.  The examiner can normally be reached on MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHONG WU/Primary Examiner, Art Unit 2613